      Case 2:19-cv-09330-ILRL-KWR Document 14 Filed 08/19/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF LOUISIANA




SCARLETH SAMARA, on behalf of herself
and other persons similarly situated,

       Plaintiff,                                         No.: 2:19-cv-09330

v.                                                        Honorable Judge Ivan L.R. Lemelle

IDT TELECOM, INC.,                                        Magistrate Judge Karen Wells Roby

       Defendant.



                         AGREED STIPULATION OF DISMISSAL
                           AND CONSENT TO ARBITRATION

       IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Scarleth Samara

(“Plaintiff”) and Defendant IDT Telecom, Inc. (“Defendant”), through their respective counsel,

and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), that in light of Defendant’s pending Motion to

Compel Arbitration (Dkt. No. 10), the parties have agreed to (i) proceed with arbitration on an

individual, not class-wide, basis, and (ii) dismiss the case on an individual, not class-wide basis,

without prejudice.

Dated: August 19, 2019                                  Respectfully submitted,


 By: /s/ Erika M. Cunningham_________                   /s/ Jonathan Mille Kirkland____________
 Erika M. Cunningham                                     Roberto Luis Costales
 BURGLASS & TANKERSLEY, LLC                              William H. Beaumont
 5213 Airline Drive                                      Jonathan Mille Kirkland
 Metairie, Louisiana 70001-5602                          BEAUMONT COSTALES LLC
 Direct Dial Phone: (504) 836-0402                       3801 Canal Street, Suite 207
 Telefax: (504) 287-0442                                 New Orleans, LA 70119
 Email: ecunningham@burglass.com                         Attorneys for Plaintiff
 Attorneys for IDT Telecom, Inc.
     Case 2:19-cv-09330-ILRL-KWR Document 14 Filed 08/19/19 Page 2 of 2




                               CERTIFICATE OF SERVICE
      I hereby certify that on August 19, 2019, I served a copy of the foregoing on counsel for

Defendant via the Court’s CM/ECF system.

                                           /s/ Jonathan Mille Kirkland




                                              2
